No. 04-01-00532-CV

IN THE INTEREST of T.A.S., a Child

From the 225th Judicial District Court, Bexar County, Texas
Trial Court No. 1999-PA-01472
Honorable John Specia, Jr., Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	December 12, 2001
APPEAL DISMISSED
	On October 31, 2001, we ordered appellant to file evidence that she had made appropriate
arrangements for payment of the record on appeal and the filing fee or face dismissal of the appeal.
Appellant has failed to comply with this order.  Therefore, we dismiss the appeal for failure to
prosecute.  See Tex. R. App. P. 42.3(c).  Costs of appeal are taxed against appellant.
							PER CURIAM
DO NOT PUBLISH